Citation Nr: 1748506	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-31 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for arthritis left knee status post arthroscopy.

2. Entitlement to service connection for arthritis right knee status post arthroscopy.

3. Entitlement to service connection for a respiratory disorder.

4. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1977, from February 1982 to January 1986, and additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2015 the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims for arthritis of the left and right knees, a May 2016 VA knee and lower leg conditions examination the examiner provided a negative opinion, in part because knee joint osteoarthritis was diagnosed in 2000.  The earliest private treatment records of record are from the Veteran's orthopedic surgeon in January 2005.  The January 2005 record noted the Veteran had a longstanding history of problems with his knees and was treated several years beforehand by a Dr. B., who had recommended the Veteran receive a total knee replacement.  Treatment records from Dr. B. have not been identified previously, and thus are not of record.  Given the Veteran's consistent reports that his doctors have told him that his knee conditions can be traced back to his accidents during service, those records should be obtained. 

The Veteran's claims for a respiratory disorder and sleep apnea are inextricably intertwined with the issues of service connection for his bilateral knee disorders.  In an August 2017 appellate brief the Veteran's representatives alleges that due to the Veteran's exercise restrictions due to his knee conditions and asthma he gained weight, and obesity led to the development of sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for knee complaints not already associated with the record, to include a Dr. B. who is identified in January 2005 private treatment records.  After securing the necessary releases, take all appropriate action to obtain these records.

2. After the completion of the above, obtain an addendum opinion from the (with examination only if deemed necessary by the provider) from the May 2016 VA examiner (or from another provider if the May 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that the Veteran's right or left knee disorder is related to the Veteran's active duty service in November 1974 to November 1977?  The examiner should again note that service treatment records from November 1974 to November 1977 are unavailable for review, the examiner should not consider the lack of evidence of treatment during this period of service to be negative evidence.  

(b) If the answer to (a) is yes for either knee disorder, is it at least as likely as not that the Veteran's respiratory disorder is caused or aggravated by the Veteran's knee disorder?  

(c) If the answer to either (a) or (b) is yes, is it at least as likely as not that the Veteran's sleep apnea is caused by or aggravated by either the Veteran's knee disorder or asthma?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3.  The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




